Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al (6,641,825).
Scholz et al disclose a gel skin cleansing composition comprising from 50-70% of a polyol compound such as polyethylene glycol (col. 1, lines 55-59 and col. 2, lines 20-32); 10-30% of a surfactant including anionics such as alkyl sulfates, alkyl ether sulfates, amphoterics such as cocoamidopropyl betaines including and mixtures thereof (col. 1, lines 60-62 and col. 2, lines 32-65).  Scholz et al further includes thickening ingredients such as hydroxypropyl cellulose and nonionic cellulose ethers in amounts from 0.1 to 1.0% (col. 3, lines 49-61); 1-5% of layered silicates, clays, amorphous silica’s and fine particle silica’s (col. 3, lines 62-67); and additionally 3-30% talc, cellulose and absorbents (col. 4, lines 17). Scholz et al teach the inclusion of dyes, additives wherein the composition exhibits a viscosity of 10-50 Pa.s that is produced in a closed container (col. 4, lines 55-65).  Note, see claim 8.

It would have been obvious to the skill artisan to optimize the viscosity of Scholz et al to encompass the claimed higher range of viscosity to further thicken or gelatinize the skin care composition of the prior art. Scholz teaches a gel composition that incorporates thickeners for the purpose of providing a coating on the skin creating a pleasant effect on the skin. One skill in the art, in the absence of a showing to the contrary, would have been within his purview to optimize the composition with additional thickening agents to enhance the coating of the composition on the skin because optimization of known proportions is held obvious.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

	With respect to the ratios of thickener to cellulosic thickener and polyols to thickeners, claim 8 includes a range of the aforesaid ingredients that when arranged according to the ratio would satisfy the ratios as claimed. One skilled in the art would have been motivated again to optimize and arrange ratios, in the absence of criticality to the contrary, to suggest the claimed invention with the expectation of providing a skin cleansing composition with desired effects.
Claim 1, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al (6,641,825) in view of EP (0897719).
Scholz et al is relied upon as set forth above. Specifically, Scholz et al do not suggest the specific cellulose ether carboxymethyl cellulose as claimed.
EP ‘719 disclose a topical cleansing composition comprising 5-60% of a silica, activated silica (0012-0013); 5 to 50% of carriers such as glycerol (0022); diluents such 
Scholz et al teach a genus of cellulose ethers as thickeners but is silent with respect to the specific carboxymethyl cellulose species. It would have been obvious to include the specific carboxymethyl cellulose of EP ‘719 to the compositions of Scholz et al since Scholz et al teach cellulose ethers are thickeners for skin care purposes and one skilled in the art would have been motived to include the specific species with the expectation that similar results of thickening personal care compositions for skin use would have been obtained, absent a showing to the contrary.
Moreover, it has been held that products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Moreover, it would have been obvious to increase the viscosity of Scholz to encompass the 200 to 400 Pa.s as claimed given that EP ‘719 teaches higher viscosities in the range as claimed for the purpose of providing skin care similar to the compositions of Scholz et al. EP ‘719 teaches that said viscosity ranges are typical for gel compositions and one skill in the art would have been motivated to increase the viscosity of Scholz et al with the expectation of creating a typical gel for similar purposes in order to provide properties of coating on the skin and pleasant effects as desired by Scholz.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage .
Claims 1, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al (6,641,825) in view of EP (0897719) as applied above, and further in view of Thibiant et al (6,213,166).
Scholz et al do not suggest a container with two or more different colored volumes and in direct contact.
Thibiant et al teach an apparatus for making containers for personal and cosmetic formulations that develop a multiphase container having different colors and different masses within the same packaging (col. 2, lines 10-65 and col. 3, lines 1-10).
It would have been obvious to the skilled artisan to include the compositions of Scholz et al within the packaging of Thibiant et al because Thibiant et al teaches the apparatus for creating said container for the dispensing of personal or cosmetic formulations similar to those of Scholz.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Response to Arguments
Applicant's arguments filed 3-3-2021 have been fully considered but they are not persuasive.

Scholz teaches A) 0.1 to 1.0% cellulose and cellulose ether thickeners (col. 3, lines 49-61); and B) 1-5% layered silicates, clays amorphouse silica and fine silica (col. 3, lines 62-67). The total for A and B thickening system as claimed is met at a combination of 6% as suggested by Scholz. Accordingly, one skilled in the art would have been motivated to employ the amount or optimize given the teaching and suggestions therein. 
Applicant argues the weight ratio of inorganic thickener to cellulosic thickener is 4:1 to 40:1.
The examiner contends that the inorganic thickener of Scholz is utilized in a range of 1-5% and the cellulosic thickener is employed from 0.1 to 10%. The claimed ratio is suggested and therefore the claimed limitation is met with routine optimization. 
Applicant argues the weight ratio of polyols to thickeners should be 1:1 to 13:1.
The examiner contends that the polyols of Scholz are employed from 50-70% and the thickeners from 1.1 to 6.0%. Therefore the ratio of is met with routine optimization given the data points encompass the claimed ratio.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

The examiner contends that applicant has not provided any evidence, commensurate in scope with the claimed invention, which would suggest unexpected criticality related to the characteristics as argued above. Scholz teaches each ingredient for the purpose of formulating a cleansing composition for personal use within their requisite proportions. One skilled in the art, absent a showing to the contrary, would envision through optimization the amounts of thickeners to increase the viscosity to formulate compositions to be more gelatinous or other well-known characteristics in the art. With respect to color, integrity, retention, appearance and odor, in the absence of a showing, Scholz would meet these characteristics, given that the combination of the same ingredients within the same proportions would yield similar characteristics in the absence of criticality. 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues that “while EP ‘719 may disclose the use of SCMC as a thickener, what is not clearly disclosed or suggested is to use a combination of inorganic thickener and cellulosic thickener at the claimed ranges/ratio”.

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant argues that Thibiant does not “address non-soap skin cleansing composition, nor cleansing compositions of the presently claimed relatively low viscosity as claimed and essential to the present invention”.
The examiner contends and respectfully disagrees and queries applicant because the claims at hand do not call out “non-soap skin cleansing compositions and relatively low viscosity as claimed”.  Moreover, although the claims are read in light of the specification, the claimed invention must encompass limitations when the transitional phrase is open to include those outside of the scope. Thibiant is relied upon to teach a 
Applicant argues that example 4 supports the storage stability of the two volumes of different color composition and that ensures various characteristics not suggested by the prior art.
The examiner contends that compositions of example 1 utilized in example 4, is drawn to a very specific set of ingredients and very narrow ranges such as glycerine, PEG 1500, SLES, CAPB, MFIL, SCMC, minors and adjunct ingredients.  The most comprehensive claim 1 is broadly drawn to one or more polyols, cellulose or cellulose ether thickeners, a plethora of inorganic thickeners, anionic surfactant, and amphoteric surfactant in broad ranges. The example 4 is not commensurate in scope with the claimed invention. Moreover, one skilled in the art would not be able to ascertain the storage stability against the prior art since the Tables do not compare compositions outside of the scope against the claimed invention. Accordingly, criticality cannot be established and unexpected results with respect to storage stability is not ascertained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761